                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ISAIAH REELS                                                           CIVIL ACTION

              v.

BLANCHE CARNEY, et al.                                                 NO. 18-5377


                                            ORDER


                                                                       , 2019, upon careful and

independent consideration of the pleadings and record herein, and after review of the Report and

Recommendation of Thomas J. Rueter, United States Magistrate Judge, it is hereby

                                           ORDERED

               1.     The Report and Recommendation is APPROVED and ADOPTED;

              2.      The petition for a writ of habeas corpus is SUMMARILY DISMISSED;

              2.      Petitioner's claims are DISMISSED WITHOUT PREJUDICE as

                      unexhausted in the state courts; and

              3.      A certificate of appealability is not granted.



                                                     BY THE COURT:


                                                        /J___c~·Af I
                                                     GERALD A. MCHUGH,               J.
